Citation Nr: 1220276	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for an anxiety disorder.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

During the appeal, in April 2007, the Veteran raised the issue of entitlement to service connection for PTSD.  Thereafter, in the September 2009 supplemental SOC (SSOC), the RO adjudicated the matter of claimed psychiatric disability as a single claim characterized as service connection for an anxiety disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a December 2011 decision, the Board denied service connection for PTSD, noting that this matter had been developed to the extent possible.  However, because it was found that further development was needed with respect to the matter of service-connection for psychiatric disability other than PTSD, the Board recharacterized the appeal involving psychiatric impairment as encompassing two matters and remanded the issue of service connection for a psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC.  

The Veteran appealed December 2011 decision in which the Board denied service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's December 2011 decision as to the denial of service connection for PTSD, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board's decision addressing the claim for service connection for PTSD is set forth below.  However, the claim for service connection for a psychiatric disability other than PTSD, previously remanded by the Board in December 2011, has not yet been returned by the AMC.  Therefore, that issue is not the subject of this decision and will be addressed by the Board at a later date when the requested development has been completed and the claims file returned to the Board.  

As a final preliminary matter, the Board points out that medical evidence was added the Veteran's Virtual VA electronic record in January 2012.  Such evidence consists of VA treatment records dated from August 2006 through August 2011.  The RO has not considered this evidence in connection with the claim for service connection for PTSD, and the Veteran has not waived initial RO consideration of the evidence.  However, no further RO action in this regard is required.  Although this evidence contains information pertaining to the Veteran's claimed PTSD, as explained below, the Veteran's claim is being denied because there is no credible evidence that an in-service stressor occurred.  The additional VA treatment records contain no information not previously of record pertaining to the Veteran's claimed stressor.  In this regard, like the evidence previously of record and considered by the RO, they show only continued diagnosis and treatment for PTSD.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304 (2011). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although medical evidence indicates that the Veteran has been diagnosed with PTSD related to combat in Vietnam, there are no service records or other credible evidence to establish that the Veteran served in Vietnam, engaged in combat with the enemy, or was exposed to a stressor related to fear of hostile military or terrorist activity.  

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2009 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the August 2009 letter, and opportunity for the Veteran to respond, the September 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for service connection for PTSD, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for PTSD.  However, as will be discussed below, on these facts, no such examination or medical opinion is required in this appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with PTSD, as reflected in the VA treatment records.  This diagnosis notwithstanding, the Board finds that this claim must nonetheless fail because another essential criterion for establishing service connection for PTSD-credible evidence that any claimed in-service stressor(s) actually occurred-has not been met.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1);  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then the veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

The amendment indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's responses to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Here, the VA treatment records indicate that the Veteran's diagnosed PTSD has been related to his alleged combat experiences in Vietnam.  Such records reflect the Veteran has not described any particular events or experiences related to his alleged service in Vietnam.  Rather, VA treatment records indicate that the Veteran has only reported that he was sent to Vietnam for six weeks immediately prior to being sent to Germany and that his service there involved combat.  During the pendency of this appeal, in an August 2009 letter, the RO specifically requested additional information in order to verify the Veteran's claimed stressor (i.e., combat-related service in Vietnam).  However, to date, the Veteran has not provided any information concerning an alleged in-service stressor.  Thus, in September 2009 the RO issued a memorandum of a formal finding of lack of information required to verify stressors.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no question that the Veteran is competent to report that he was exposed to combat experiences in Vietnam.  However, the Board has reviewed the evidence of record in its entirety and for the reasons discussed below, finds the Veteran's reported history of service in Vietnam is not credible.  As such, the Board finds his statements regarding a stressor involving combat and/or exposure to situations in which there was fear of hostile military or terrorist activity also not credible.  

As noted above, the Veteran contends that he was sent to Vietnam for six weeks immediately prior to being sent to Germany.  However, the Veteran's DA Form 20, "Enlisted Qualification Record," only reflects foreign service in Germany from June 21, 1969 through January 7, 1971.  Furthermore, other documents contained within the Veteran's service personnel file demonstrate that this was his only foreign service and that he was never sent to Vietnam.  

In this regard, the personnel file contains a May 7, 1969, NATO Travel Order which reflects that the Veteran is to travel from the continental United States (CONUS) to Europe on or about June 5, 1969.  Also of record are Special Orders issued on May 8, 1969, indicating that the Veteran is to report to the U.S. Overseas Replacement Station (USAOSREPLSTA) at Fort Dix, NJ for further assignment pursuant to NATO travel orders.  Additionally, a June 18, 1969, travel form shows that the Veteran will be travelling from his permanent station in Fort Lee, VA to Germany by air.  Special Orders issued on June 19, 1969, indicate that the Veteran was ordered to report to the outprocessing building at Fort Dix on June 19, 1969, for a flight departing from McGuire Air Force Base (AFB), NJ.  Thereafter, Special Orders dated June 21, 1969, show that the Veteran was assigned to the 8th AG Admin Co in Bad Kreuznach, Germany (APO 09111).  On June 26, 1969, he was assigned to Co B of the 8th Signal Battalion, which is also listed as located in Europe on his DA Form 201.  

The above-referenced records clearly show that the Veteran travelled directly from CONUS to Europe (and more specifically, Germany).  The Veteran has not asserted that his personnel file is inaccurate, and the Board notes that it has no reason to doubt the authenticity of such records as they were received directly from the National Personnel Records Center (NPRC), a Federal repository for military service records.  

The Board has also considered whether evidence of record indicates the Veteran may have travelled to Vietnam at some other point during service.  However, service records continue to show the Veteran in Germany until January 7, 1971.  In this regard, Special Orders issued on October 15, 1969 and April 11, 1970, reflect promotion to E-3 and SP-4, respectively, while stationed in Bad Kreuznach, Germany.  Service treatment records also reflect treatment at the U.S. Army Hospital in Germany on February 10, 1970 and October 23, 1970.  Special Orders dated January 5, 1971, indicate that the Veteran is to report to the U.S. Army outbound passenger center at Rhein-Main AFB in Frankfurt, Germany, for a flight on January 7, 1971, terminating at Charleston AFB in South Carolina.  Finally, the Veteran's DD Form 214 reflects 1 year, 6 months, 18 days of foreign service; this corresponds exactly to the period of time the Veteran spent in Germany (assuming that with the time change he arrived in Germany sometime on June 20, 1969).

In March 2011, the Veteran's accredited representative noted that the Veteran's personnel file contains a DA Form 613, "Check List for Preparation of Replacements for Oversea Movement," dated May 12, 1969 that indicates the Veteran underwent Vietnam orientation.  However, such evidence alone is insufficient, in the Board's opinion, to corroborate the Veteran's lay statements that he served in Vietnam.  As discussed above, the service records overwhelmingly indicate that the Veteran was scheduled to travel to Europe and that he did, in fact, travel directly to Europe.  More likely is that the Veteran's oversea assignment was not finalized until early May 1969 (as evidenced by his NATO Travel Orders dated May 7, 1969) and that he underwent a standard set of orientations and trainings provided to service members travelling overseas during this period to ensure he was ready to go to Vietnam, if necessary.  

It is unclear why the Veteran has asserted service in Vietnam, other than for the obvious pecuniary interest inherent in his claim for service connection.  However, it is clear to the Board that the Veteran's statements regarding his service in Vietnam are not credible given the preponderance of the evidence showing that he was ordered to service in Germany/Europe, and no other location, that he did travel to such location directly and without detour, and that he remained there until his return to CONUS.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Absent credible evidence that the Veteran served in Vietnam, his lay statements regarding combat cannot be deemed credible.  Similarly, absent more specific information from the Veteran regarding his military experiences, the Board also cannot find that he was exposed to a stressor that involved "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  In this regard, the only stressor claimed by the Veteran is combat in Vietnam, and while this may serve as a basis for establishing a stressor involving "fear of hostile military or terrorist activity," the Board has found the Veteran was not in Vietnam, let alone involved in combat.  Thus, it is difficult to comprehend how he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  See id.  

As there is no credible supporting evidence that any in-service stressor(s) occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  Hence, discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is unnecessary.  

Additionally, the Board notes that any further development of this matter, to include arranging for the Veteran to under VA psychiatric examination and/or obtaining an opinion from a VA psychiatrist or psychologist is simply not warranted, given the fact that this claim must be denied because there is no credible evidence that an in-service stressor-an in-service event-occurred.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R § 3.159(c)(4)(iii).  See also McLendon v. Nicholson, 20 Vet. App. 79 2006).   As such, a necessary element to trigger VA's duty to provide an examination is not shown.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  

For all the foregoing reasons, the Board concludes that service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


